Per Curiam:
We think that the judgment and order should be reversed and a new trial granted, costs to abide the event, on' the ground that the ver diet is against the weight of evidence on the questions of the defendant’s negligence and the decedent’s freedom from contributory negligence. We think, also, that the evidence on the question of negligence on the part of Johnson ivas not sufficient to require submission of said question to the jury, and that it was likewise serious error to submit to the jury the question of wanton and reckless conduct on the part of the motorman. Jenks, P. J., Thomas, Carr and Rich, JJ., concurred; Woodward, J., concurred on the ground that the verdict was against the weight of the *905evidence. Judgment and order reversed and new trial granted, costs to abide the event. _